DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 33 and 34, drawn to a flexible cover window, classified in B32B17/10.
II. Claims 19-32, drawn to a method of manufacturing a flexible cover window, classified in C03C15/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by using a non-strengthened glass substrate.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different search strings or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species. 
     A: entire surface etching followed by folding region (claims 6, 8 and 9)
     B: folding region etching followed by entire surface (claims 7, 33 and 34).

The species are independent or distinct because they are mutually exclusive processes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 5 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species would require different search strings or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Garth Dahlen on December 15, 2021, a provisional election was made with traverse to prosecute the invention of Group I and Species A, claims 1-6 and 8-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7 and 19-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a size.” It is unclear if this size is meant to be the height/depth or the width/length/diameter measurement. For purposes of examination, any of the above measurements that meet the claim will be acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20180093649 Kim et al.
Regarding claim 1, Kim teaches a glass-based flexible cover window (paragraph 0001) comprising planar portions formed so as to correspond to planar regions of a flexible display and a folding portion formed so as to be connected to the planar portions (figure 2), the folding portion being formed so as to correspond to a folding region of the flexible display (paragraph 0035), the folding portion having a smaller thickness than each of the planar portions (figures 2 and 5, where regions of the folding portion such as between the impact absorbing pieces have a smaller thickness than regions of the planar portions, such as at the impact absorbing pieces), wherein
the flexible cover window comprises:
a glass substrate 410; and
a shock compensation pattern unit 420 formed on the glass substrate, and
the shock compensation pattern unit is formed at each of the planar portions and the folding portion, and the shock compensation pattern unit has rectangular patterns (figure 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the impact absorbing portions from rectangles to cylinders since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shapes in the array do not impart patentability to the claim.
Regarding claim 2, Kim teaches that a size of each of the patterns of the shock compensation pattern unit is 1-100 microns in height (paragraph 0014), and a distance between the patterns is 1-500 microns (paragraph 0015). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught ranges of 1-100 microns and 1-500 microns reads on the claimed ranges of 80-150 microns and 50-120 microns, respectively. 
Regarding claim 3, Kim teaches that the shock compensation pattern unit is formed at one surface of the glass substrate (figure 5).
Regarding claim 4, Kim teaches that a height of each of the patterns of the shock compensation pattern unit (1-100 microns, paragraph 0014) formed at the folding portion is less than a depth of the folding portion (5-100 microns, paragraph 0015). Please note that while the disclosed ranges allow for a configuration where the shock compensation pattern is taller than a depth (where the depth of the folding portion is interpreted as thickness) of the folding portion, one reading the disclosure as a whole, and the minimum size of the shock compensation pattern being less than the minimum size of the folding portion, would understand that the shock compensation pattern is intended to be smaller than or potentially the same size as the folding portion. 
Regarding claim 11, Kim teaches that the patterns of the shock compensation pattern unit are regularly formed so as to have an identical size (figure 5, where the examiner is taking the position that lack of discussion regarding variation in the sizing suggests identical size).
Regarding claim 12, Kim teaches that the patterns of the shock compensation pattern unit are realized so as to have a lattice array (figure 5 and paragraph 0052).
Regarding claim 13, Kim teaches that pattern density of the shock compensation pattern unit formed at the folding portion and pattern density of the shock compensation pattern unit formed at each of the planar portions are equal to each other (figure 5).

Claims 5, 6, 8, 9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20180093649 Kim et al as applied to claim 1 above, and further in view of US 2018/0217639 Jones et al.
Regarding claim 5, Kim teaches the shock compensation pattern (figure 5) but does not teach the method of formation. Jones teaches a flexible glass cover window (paragraph 0005) where the patterns formed in the surface are formed by an etching process (paragraph 0145). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the etching process of Jones in the product of Kim because this is one of many suitable techniques in glass processing (paragraph 0145). 
Regarding claim 6, Jones teaches the etching process (paragraph 0145). 
Please note, claim 6 includes product by process language (a primary etching process of forming a first pattern at an entire surface of the glass substrate; and a secondary etching process of further etching the folding region to form a second pattern, the shock compensation pattern unit formed at the folding portion is realized by the second pattern, and the shock compensation pattern unit formed at each of the planar portions is realized by the first pattern).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Kim in view of Jones appears to form the same product as that of the instant invention, where the product would have no structural distinction between first and second etching processes. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claims 8 and 9, Jones teaches that the etching depth is 0.1-120 microns (paragraphs 0062 and 0065, where 10-30% of 1-400 microns is 0.1 to 120 microns). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.1-120 microns reads on the claimed ranges of 0.0005 to 0.28 mm (0.5-280 microns) and 0.01-0.2 mm (10-200 microns). 
Please note, claims 8 and 9 include product by process language (a primary etching process and secondary etching process).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Kim in view of Jones appears to form the same product as that of the instant invention, where the product would have no structural distinction between first and second etching processes. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 14, Kim teaches that a shock-absorbing resin layer 340 formed at a front surface of the glass substrate, at which the shock compensation pattern unit is formed (paragraph 0047, where the planarization layer may have a shock-absorbing functionality). 
Kim does not teach a cover glass substrate. Jones teaches a flexible glass cover window (paragraph 0005) including a shock-absorbing resin layer 1512b formed at a front surface of the glass substrate 1502b, at which the shock compensation pattern unit is formed (relief features 1504b, paragraph 0136 and figure 15B), and a cover glass substrate 1510b formed on the shock-absorbing resin layer 1512b (paragraph 0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cover glass substrate of Jones in the product of Kim because this creates a smooth continuous surface for the product (paragraph 0134). 
Regarding claim 15, Kim teaches that the patterns of the shock compensation pattern unit are filled with a transparent resin material 340 (paragraph 0047, where while “transparent is not explicitly disclosed, the planarization layer must be transparent in order for a display to be seen).
Regarding claim 16, Jones teaches that a transparent resin layer 1512b is formed on the transparent resin material above the shock compensation pattern unit (figure 15B), and
the transparent resin material and the transparent resin layer are formed using an identical material (figure 15B, where the same shading for the filler material and transparent resin layer shows the same material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the resin layer of Jones in the product of Kim because this reduces stresses formed in the product (paragraph 0136).
Please note, claim 16 includes product by process language (successively formed through an identical process).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Kim in view of Jones appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claims 17 and 18, Jones teaches that the transparent resin layer is formed at the front surface of the glass substrate (paragraph 00136). Jones does not explicitly teach the transparent resin layer formed at the rear surface. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, absent evidence of criticality, the second resin layer at the rear surface does not lend patentability to the claim. Please note that duplicated parts would be made of an identical material. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20180093649 Kim et al in view of US 2018/0217639 Jones et al as applied to claim 5 above, and further in view of KR 20170122554 Lee et al.
Regarding claim 10, Kim teaches the flexible cover window and Jones teaches the etching process. Neither Kim nor Jones teaches an inclined portion. Lee teaches a flexible glass cover window (paragraph 0001) wherein the folding portion has an inclined portion formed at a border with each of the planar portions (paragraphs 0039 and 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the inclined portion of Lee in the product of Kim because this allows the folding portion to fold easily in both directions (paragraph 0040). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781